                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         NGOC LAM CHE,                                        Case No.18-cv-03340-NC
                                  11
                                                       Plaintiff,                             ORDER DISMISSING CASE
Northern District of California




                                  12                                                          AND RETAINING
 United States District Court




                                                 v.                                           JURISDICTION TO ENFORCE
                                  13                                                          SETTLEMENT
                                         JUDY LAM OBAYASHI and CHRISTINE
                                  14     LAM BUSH,                                            Re: Dkt. No. 16
                                  15                   Defendants.
                                  16
                                  17          On February 27, 2019, plaintiff Ngoc Lam Che filed a notice of conditional
                                  18   settlement. See Dkt. No. 16. Accordingly, the Court VACATES the March 6, 2019, case
                                  19   management conference and DISMISSES this case with prejudice. The Court retains
                                  20   jurisdiction for 60 days from the date of this order, or further court order, in order to
                                  21   enforce this order and the parties’ February 27, 2019, settlement terms. Kokonnen v.
                                  22   Guardian Life Ins. Co. of Am., 511 U.S. 375, 381–82 (1994). The Clerk of the Court is
                                  23   ORDERED to close this case.
                                  24          IT IS SO ORDERED.
                                  25
                                  26   Dated: March 4, 2019                       _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  27                                                    United States Magistrate Judge
                                  28
